ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Afghanistan Trade Transportation Co., Ltd. )       ASBCA No. 59782
                                            )
Under Contract No. W91B4N-06-A-0069         )

APPEARANCES FOR THE APPELLANT:                     Lawrence M. Prosen, Esq.
                                                   Christian F. Henel, Esq.
                                                    Kilpatrick Townsend & Stockton, LLP
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    Raymond M. Saunders, Esq.
                                                    Army Chief Trial Attorney
                                                   CPT William T. Wicks, Esq.
                                                   Evan C. Williams, Esq.
                                                    Trial Attorneys

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 27 November 2017



                                                 TERRENCE S. HARTMAN
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59782, Appeal of Afghanistan Trade
Transportation Co., Ltd., rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals